Citation Nr: 0334230	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left clavicle fracture, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The Board notes that the veteran has not yet been informed of 
the provisions of the VCAA with respect to the issues on 
appeal.

Recently, the United States Court of Appeals for the Federal 
Circuit ("Court of Appeals") invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Because the Board no 
longer has authority to correct VCAA deficiencies, a remand 
to the RO is required for this purpose.  Further, the Board 
notes that the Court of Appeals recently invalidated the 38 
C.F.R. § 53.159(b) 30-day notice requirement, finding it 
inconsistent with § 103(b)(1).  See Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

A January 1997 letter from P. A. Penepent, Jr., M.D., 
indicates that he treated the veteran for residuals of a left 
clavicle fracture and for hemorrhoids.  Likewise, a June 2000 
statement from G. W. Conschafter, D.C., indicates that he 
treated the veteran for residuals of a left clavicle 
fracture.  In light of the current remand, another request 
should be made for complete treatment records from these 
health care providers.  Further, the veteran testified at his 
June 2000 hearing that he received treatment from a private 
health care provider for his hemorrhoids.  As such, the 
veteran should be requested to identify any such health care 
providers, and relevant treatment records should be obtained 
and associated with the claims folder.

At the time of the veteran's June 1997 VA joints examination, 
it was noted that X-rays of the cervical spine and left 
clavicle were ordered.  However, the results of X-rays are 
not currently of record.  Since the Board is on notice of the 
existence of such records, the Board is under an obligation 
to obtain and consider those records.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (documents within the Secretary's 
control are, in contemplation of the law, before the 
Secretary and the Board); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Board notes that the veteran was accorded an examination 
for disability evaluation purposes in June 2001 for his 
hemorrhoids.  In view of the delay associated with the above 
development, the veteran should be accorded another 
examination to obtain up-to-date information as to the 
current severity of this disorder.  Further, at the time of 
his June 2001 examination, the VA medical examiner stated in 
his report that the claims file was not available for his 
review.  A medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion.  See Hampton v. Gober, 10 Vet. App. 
481 483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 
(1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Particularly, the 
RO must ensure that the veteran has been 
notified as to what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for residuals of a 
fracture of the left clavicle and 
hemorrhoids during 1997 and thereafter.  
The RO should obtain treatment records 
from all sources identified by the 
veteran, to include up-dated treatment 
records from Dr. Penepent and Dr. 
Conschafter.

3.  The RO should obtain copies of 
treatment records for the veteran from 
the Buffalo VAMC since March 2003.

4.  The RO should obtain the results of 
X-rays taken in connection with a June 
1997 VA joints examination.

5.  The veteran should be afforded an 
appropriate VA examination to 
determine the current nature and 
severity of his hemorrhoids.  All 
indicated studies should be performed, 
as well as clinical findings reported 
in detail.  The claims folder (3 
volumes) should be made available to 
the examiner for review in connection 
with his/her evaluation.  The examiner 
should specifically indicate whether 
the service-connected disability is 
manifested by large or thrombotic 
hemorrhoids, whether the hemorrhoids 
are irreducible, whether there is 
excessive or redundant tissue, or 
whether there is any indication that 
the service-connected disability is 
productive of frequent recurrences. 

6.  The RO should then re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


